Citation Nr: 0825278	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) on 
the basis of service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1962 to 
August 1966 and December 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appellant appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2007.


FINDINGS OF FACT

1. The certificate of death shows that veteran died on 
October [redacted], 2005 from an immediate cause of congestive heart 
failure, which was due to Post Traumatic Stress Disorder 
(PTSD).

2. At the time of death, the veteran was in receipt of a 100 
percent disability rating for service-connected PTSD. 

3. There is competent medical evidence that relates the 
veteran's service connected PTSD to his congestive heart 
failure condition. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
cause of death are met. 38 U.S.C.A. §§ 1110, 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The appellant contends the veteran's death was due to his 
service connected PTSD.  The Board agrees that the medical 
evidence shows that the veteran's PTSD condition was causally 
related to his death.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died on October [redacted], 2005 at the age of 60.  The 
certificate of death listed the immediate cause as congestive 
heart failure due to PTSD.  At the time of death, the veteran 
was in receipt of a 100 percent disability rating for his 
PTSD condition.  The appellant filed a claim for DIC on the 
basis of service connection for the cause of the veteran's 
death.  By way of a February 2006 RO decision, the 
appellant's claim was denied due to lack of medical evidence 
showing a causal relationship between the veteran's heart 
condition and his PTSD symptoms.  

A VA medical opinion, dated February 2007, is associated with 
the record.  After a thorough review of the claims file, the 
examiner concluded that the etiological relationship between 
the veteran's heart condition and PTSD is speculative.  He 
cited a lack of scientific evidence to support the assertion 
that there is a causal relationship between the veteran's 
PTSD and subsequent development of heart disease.  The 
examiner also noted that there was a long history of tobacco 
and alcohol use.  

The appellant also submitted an August 2007 opinion from 
E.H., MD., a VA physician who treated the veteran for his 
PTSD symptoms.  He noted that a published medical study 
revealed that veterans with a PTSD diagnosis experience heart 
attacks at a far greater rate than veterans without a PTSD 
diagnosis.  This occurs even when controlling for smoking, 
age, and economic factors, among others.  Given recent 
medical evidence showing a positive relationship between 
heart attacks and veterans with a PTSD diagnosis and the 
severe nature of the veteran's PTSD, E.H., MD concluded that 
it was reasonable to believe that the veteran's psychological 
trauma was contributory to his death.  

After resolving the benefit of the doubt in favor of the 
appellant, the Board finds that the medical evidence shows an 
etiological relationship between the veteran's service 
connected PTSD and the congestive heart failure that resulted 
in the death of the veteran.  The VA medical opinion from 
February 2007 reflects that the examiner opined that the 
record does not contain enough medical evidence to support a 
finding of causation between the veteran's PTSD and 
subsequent heart disease.  In contrast, E.H., MD cites a 
published scientific study showing a positive relationship 
between cardiovascular disease and PTSD symptoms, and 
concludes that the veteran's psychological trauma could 
reasonably be believed to have contributed to his death.  
E.H., MD submitted a copy of this study, which describes the 
data linking PTSD to cardiovascular disease as "extensive".  
The Board finds that the medical evidence is at least in 
equipoise regarding whether the veteran's PTSD symptoms 
contributed to his fatal heart condition.  As such, it 
resolves the benefit of the doubt in favor of the appellant, 
and grants her claim for DIC for service connection for cause 
of death.  38 U.S.C.A. § 5107(b). 

	(CONTINUED ON NEXT PAGE)





ORDER

Dependency and Indemnity Compensation (DIC) on the basis of 
service connection for the cause of the veteran's death is 
granted, subject to the statutes and regulations governing 
the payments of monetary awards.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


